 



Confidential information has been omitted from this Exhibit and filed separately
with the Commission pursuant to a confidential treatment request under
Rule 24b-2.

Exhibit 10.3

KEC # 807

Master Coal Purchase and Sale Agreement

between

Otter Tail Power Company (“Otter Tail”), a division of
Otter Tail Corporation,
Montana-Dakota Utilities Co. (“MDU”), a division of MDU
Resources Group, Inc,
NorthWestern Corporation, doing business as
NorthWestern Energy (“NorthWestern”)

and

Kennecott Coal Sales Company

 



--------------------------------------------------------------------------------



 



Master Coal Purchase and Sale Agreement Index

Article 1.   General Terms and Definitions

Article 2.   Term

Article 3.   Quantity

Article 4.   Delivery and Transportation

Article 5.   Title and Risk of Loss; Equipment Damage

Article 6.   Coal Quality Specifications

Article 7.   Sampling and Analysis

Article 8.   Weighing

Article 9.   Price and Price Adjustments

Article 10. Invoices, Payments, Netting, Set off, and Credit Ratings

Article 11. Force Majeure

Article 12. Records, Audits, Access

Article 13. Default, Remedies, and Termination

Article 14. Notices

Article 15. Cooperation

Article 16. Warranty, Limitation on Liability, Duty to Mitigate &
Indemnification

Article 17. Limitation on Waiver

Article 18. Confidentiality

Article 19. Entirety, Amendments

2



--------------------------------------------------------------------------------



 



Article 20. Successors and Assigns

Article 21. Governing Laws

Article 22. Interpretation

Article 23. Resale and Buyer’s Obligations

Article 24. Survival

3



--------------------------------------------------------------------------------



 



MASTER COAL PURCHASE AND SALE AGREEMENT

This MASTER COAL PURCHASE AND SALE AGREEMENT (“Agreement”) is entered into and
is effective as of the 1st day of June 2004, between Kennecott Coal Sales
Company (“Kennecott”), an Oregon corporation, and Otter Tail Power Company
(“Otter Tail”), a division of Otter Tail Corporation, a Minnesota corporation,
Montana-Dakota Utilities Co. (“MDU”), a division of MDU Resources Group, Inc, a
Delaware corporation, and NorthWestern Corporation, doing business as
NorthWestern Energy (“NorthWestern”), a Delaware corporation. Kennecott, Otter
Tail, MDU, and NorthWestern may be individually referred to herein as a “Party”
or collectively as “Parties”.

RECITALS

WHEREAS, each Party is engaged in the sale and/or purchase of Powder River Basin
(“PRB”) Coal or other Coal. The Parties believe it will be mutually beneficial
to set the terms and conditions under which such Coal sales and purchases may be
made between them.

IN CONSIDERATION of the mutual covenants and promises set forth hereafter, the
Parties to this Agreement, intending to legally bind themselves, agree now as
follows:

ARTICLE 1. GENERAL TERMS AND DEFINITIONS



1.01   The terms of this Agreement shall govern all purchases and sales of Coal
between the Parties (hereinafter “Transactions”) or options thereon during the
term of this Agreement unless the Parties expressly indicate otherwise. All
amendments, modifications, revisions and changes to this Agreement or any
related Transaction or option must be in writing and signed by both Parties. If
the Parties enter into an option concerning the purchase and/or

4



--------------------------------------------------------------------------------



 



    sale of Coal, the terms and conditions of this Agreement and the
Confirmation Letter shall govern the Transaction once the option has been
exercised.   1.02   For individual Transactions, the Parties shall enter into a
written Confirmation Letter (hereinafter “Confirmation”) that sets forth and
defines the following: the Buyer, the Seller, the price, price adjustments,
quantity, term, quality specifications, mine(s), and any other
Transaction-specific provisions mutually agreed upon by the Parties. All
Confirmations shall be in writing, signed by both Parties. The Parties intend
the provisions of each individual Confirmation and the provisions of this
Agreement be construed as one single integrated agreement and that without a
written Confirmation the Parties would not otherwise enter into a Transaction.
Any inconsistency or conflict between provisions of the individual Confirmation
and provisions of this Agreement shall be resolved in favor of any provisions of
the Confirmation.   1.03   Each of the following terms when used in this
Agreement will have the meaning given to it in this section:



  a)   “Actual Btu” means the monthly ton-weighted average as-received calorific
value (stated in Btu/lb.).     b)   “Buyer” means the Party to a Transaction who
is obligated to purchase and receive Coal, or causes Coal to be received.     c)
  “Claim” means all claims or actions threatened or filed that directly or
indirectly relate to the subject matter of this Agreement, including but not
limited to indemnity, the resulting losses, damages, expenses, reasonable
attorneys’ fees and costs.     d)   “Coal” means any and all Coal to be sold by
Seller and purchased by Buyer pursuant to the terms and conditions of this
Agreement.     e)   “Electronic” means faxes, telegraphs, emails, and all other
forms of electronic data transfer.     f)   “Standard Btu” means the standard
calorific value as set forth in a Confirmation (stated in Btu/lb.) and is the
basis for a price adjustment as described in Section 9.03.

5



--------------------------------------------------------------------------------



 



  g)   “Seller” means the Party to a Transaction who is obligated to sell and
deliver Coal or causes Coal to be delivered.     h)   “Ton” means 2,000 pounds
avoirdupois.     i)   “Loading Provisions” means the terms and conditions of
Buyer’s transportation contracts or excerpts thereof that Seller has reviewed
and approved. The Loading Provisions are further described in Section 4.04 and
attached as Exhibit A.

ARTICLE 2. TERM



2.01   This Agreement shall begin on the date first set forth above and shall
continue in effect until terminated by either Party upon sixty (60) days written
notice to the other Party, which right of termination shall be each Party’s
absolute right to exercise. Termination of this Agreement under this Article
shall not affect either Party’s rights and obligations with respect to any
Transactions that have been agreed to in writing in a Confirmation prior to
termination.

ARTICLE 3. QUANTITY



3.01   Buyer shall be obligated to purchase and pay for, and Seller shall be
obligated to sell and tender for delivery, the amount of Coal agreed to in a
Confirmation, except as may be limited by Article 11 of this Agreement.   3.02  
Unless otherwise limited in the Confirmation, Buyer has the right to ship or use
the Coal delivered under this Agreement at any location or for any such purpose
Buyer designates.

ARTICLE 4. DELIVERY AND TRANSPORTATION



4.01   For each Transaction, Seller agrees to tender to Buyer and Buyer agrees
to accept from Seller the quantity of Coal as provided in the relevant
Confirmation. Seller shall tender the

6



--------------------------------------------------------------------------------



 



    Coal to Buyer in accordance with reasonable monthly delivery schedules to be
submitted by Buyer in accordance with the Agreement and the Confirmation.
Schedules shall be based on a ratable monthly basis unless otherwise agreed to
by both Parties. In addition, Buyer shall provide Seller with monthly schedules
at least sixty (60) days prior to the beginning of each applicable month. If the
Seller objects to a schedule submitted by Buyer, Seller shall notify Buyer of
its objections within fifteen (15) days of Seller’s receipt of such schedule and
the Parties shall work together in good faith to agree on a reasonable and
mutually acceptable schedule. The mine(s) used to source the Coal supplied under
this Agreement shall be any mine set forth in the Confirmation.   4.02   Buyer
shall supply the appropriate unit train railcars. Said railcars shall be of a
size compatible with the loading requirements set forth in this Agreement. Unit
train sizes will normally vary from 105 to 135 railcars per train; however,
depending on railcar availability, shorter or longer trains may occasionally be
operated by mutual agreement.   4.03   Unless excused by Article 11 of this
Agreement, if Buyer fails over a quarterly basis to schedule the appropriate
unit trains for delivery of an amount of Coal scheduled under a Transaction,
Seller shall have the right at Seller’s sole option to reduce the annual
quantities of that Transaction by the deficit from the scheduled amount. This
right shall be in addition to any other rights available to Seller hereunder.  
4.04   Seller shall cause Coal to be loaded and delivered at the loading
facilities into railcars supplied by Buyer. Seller agrees to comply with the
weighing and railcar Loading Provisions. Said Loading Provisions are subject to
Seller’s ability to load the required net tonnages in Buyer’s railcar without
significant risk of spillage or exceeding railcar limits and shall be in general
compliance with industry standards for the applicable coal region. Seller shall
have at least 48 hours notice of any changes to the Loading Provisions. If the
changes to the Loading Provisions are inconsistent with Seller’s commitments as
otherwise set forth in this

7



--------------------------------------------------------------------------------



 



    Agreement and Seller’s then current operating practice, Seller shall not be
liable for noncompliance with such changes unless expressly accepted by Seller.
Should the obligations as set forth in this Article 4 not be met, and as a
result, Buyer incurs costs under its transportation agreement with the rail
carrier as a direct result of Seller’s not meeting its obligation hereunder and
such failure is not the fault of either Buyer or the railroad, then Seller shall
reimburse Buyer for any such costs as set forth in Exhibit A.   4.05   The
scheduled Coal shall be F.O.B. loaded in Buyer-provided railcars at the delivery
point located at each individual mine (“Delivery Point”). Buyer’s railcars and
unit train shall be compatible with Seller’s trackage, storage and loading
facilities, and shall be ready to load upon arrival at the individual mine.
Seller shall load each railcar at Seller’s expense and shall complete the
loading of all railcars in each unit train within four hours after the first
empty railcar is actually placed by the railroad under the Seller’s loading
chute. Unless excused by Article 11 or due to actions of Buyer or Buyers rail
carrier, Seller shall be responsible for demurrage or other charges invoiced to
Buyer by Buyer’s rail carrier resulting directly from Seller’s failure to load
Buyer’s trains as provided above.   4.06   Seller is required to load each
railcar to the gross weight(s) designated in the Confirmation; however, under no
circumstances will the gross weight exceed the maximum limit established by the
rail carrier(s) for the railcar type and for the designated train routes. Should
Seller load any railcar on Buyer’s behalf outside of these specified limits, the
Seller assumes any and all reasonable costs which may be charged by the rail
carrier(s) and paid by Buyer as a direct result of such underloading or
overloading of these railcars.

ARTICLE 5. TITLE AND RISK OF LOSS; EQUIPMENT DAMAGE



5.01   Title to the Coal and all risk of loss shall pass to Buyer upon
completion of loading all railcars in each unit train at the Delivery Point.

8



--------------------------------------------------------------------------------



 



5.02   Seller shall be responsible for, and shall indemnify Buyer for, any and
all direct reasonable costs resulting from damage to: (i) Buyer’s or its
contracted rail carriers’ equipment if such equipment is damaged while on
Seller’s property except to the extent such damage is caused by the negligence
or recklessness of Buyer or its contracted rail carrier; and (ii) Buyer’s
equipment, including mobile railcars and stationary equipment at Buyer’s
electric generating station, if said equipment is damaged as a result of
non-Coal material having been interspersed with the tendered Coal prior to
leaving Seller’s mine property.

ARTICLE 6. COAL QUALITY SPECIFICATIONS

If the Parties set forth coal quality specifications in a Confirmation, the
following Sections 6.01 – 6.03 shall apply with respect to those specifications.



6.01   At the Delivery Point, all tendered Coal shall be raw, substantially free
of magnetic material and other foreign material impurities, and crushed to a
maximum size as set forth in the Confirmation as determined in accordance with
applicable American Society of Testing and Materials (ASTM) standards.   6.02  
If there are three (3) Non-Conforming Shipments as defined in Section 6.04,
whether rejected or not, under a Transaction in any three (3) month period or,
if two (2) out of four (4) consecutive shipments under a Transaction are
Non-Conforming Shipments, Buyer may upon notice confirmed in writing and sent to
Seller, suspend future shipments except those shipments already loaded into
railcars. Seller shall, within sixty (60) days, provide Buyer with reasonable
assurances that subsequent deliveries of Coal shall meet or exceed the
specifications set forth in the Confirmation. If Seller fails to provide such
assurances within that sixty (60) day period, Buyer shall have the right to
terminate the Transaction without

9



--------------------------------------------------------------------------------



 



    further obligation hereunder on the part of either party. Termination shall
be the sole remedy of Buyer under this Section. Buyer’s waiver of this right for
any one train shall not constitute a waiver for subsequent trains. If Seller
provides such assurances to Buyer’s reasonable satisfaction, deliveries
hereunder shall resume and any tonnage deficiencies resulting from suspension
may be made up at Buyer’s sole option subject to a mutually agreeable schedule.
Buyer shall not unreasonably withhold its acceptance of Seller’s assurances, or
delay the resumption of shipment.   6.03   The Parties recognize during the
performance of a Transaction, legislative, regulatory bodies or the courts may
adopt environmental laws, rules, and regulations that will make it impossible or
commercially impracticable for Buyer to utilize or to remarket Coal purchased
under this Agreement. If, as a result of the adoption of such laws, rules, and
regulations or changes in the interpretation or enforcement thereof, Buyer, in
good faith, decides it will be impossible or commercially impracticable for
Buyer to utilize or to remarket such Coal, Buyer shall promptly notify Seller in
writing. After receiving such notification, Buyer and Seller shall promptly
consider whether corrective actions can be taken in the mining and preparation
of the Coal, in the operation of Buyer’s generating station, or in Seller’s
substituting different source Coal. If in the Parties’ reasonable judgment such
actions will, make it impossible and commercially impracticable for Buyer to
utilize or to remarket tendered Coal without violating any applicable law,
regulation, policy, or order, Buyer shall have the right, upon sixty (60) days
notice to Seller, to terminate the Transaction without further obligation on the
part of either party. Termination shall be the sole remedy of Buyer and Seller
under this section.

If Rejection Limits are specified in the Confirmation, this Section 6.04 shall
apply.



6.04   If any Shipment of Coal triggers any of the Rejection Limits specified in
the Confirmation for a Transaction (a “Non-Conforming Shipment”), Buyer shall
have the option, within twenty-four (24) hours of Buyer’s receipt of the quality
analysis of the Coal, of either (i) rejecting such

10



--------------------------------------------------------------------------------



 



           Non-Conforming Shipment prior to unloading the Coal, or,
(ii) accepting the Non-Conforming Shipment and in addition to any quality
adjustments outlined in the Confirmation, reducing the price of Coal for such
trainload by (*) per ton. If Buyer fails to timely exercise its rejection rights
under this Section as to a Shipment, Buyer shall be deemed to have waived such
rights to reject with respect to that Shipment only. Buyer’s failure to timely
exercise such notice does not constitute a waiver of its right to any penalty
adjustment provided for herein or in the relevant Confirmation. If Buyer timely
rejects the Non-Conforming Shipment, Seller shall be responsible for promptly
transporting the rejected Coal to an alternative destination determined by
Seller and, if applicable, promptly unloading such Coal. Seller shall reimburse
Buyer for all reasonable costs and expenses associated with the transportation,
storage, handling and removal of the Non-Conforming Shipment. Buyer shall
cooperate with Seller in minimizing Seller’s cost of redirecting the rejected
Coal. Seller shall replace the rejected coal within a reasonable period of time.

ARTICLE 7. SAMPLING AND ANALYSIS



7.01   Seller shall cause, at its expense, the Coal in each unit train to be
sampled and analyzed at the individual mine in accordance with applicable ASTM
standards. Buyer shall have the right, at its own risk and expense, to have a
representative present at any and all times to observe sampling and analysis
procedures. All samples shall be divided into three (3) parts and put in
suitable airtight containers. One part shall be furnished to Buyer or its
designee for its analysis, one part shall be retained for analysis by Seller or
its designee (which analysis shall be the basis for payment), and the third part
shall be retained by Seller or its designee in one of the aforesaid containers
properly sealed and labeled for a period thirty (30) days after the date of
sample collection. Buyer’s samples are to be clearly labeled as to mine, date of
sampling, date of preparation, and other identification as to shipment (such as
train identification number) and are to be sent within forty-eight (48) hours of
train loading to the address listed below unless a different address is provided
by Buyer in the Confirmation or

11



--------------------------------------------------------------------------------



 



           otherwise in writing. Seller shall cause the following data, subject
to future adjustment, to be provided to Buyer by a mutually agreed upon method
of electronic data transmission within forty-eight (48) hours of train loading:
tonnage (gross, net, and tare average for each railcar and the unit train in
total), and the average calorific value, % moisture, % ash, % sulfur, and % Na2O
in ash (if set forth in the Confirmation), (the “Short Proximate Analysis”). Any
additional analysis requested by Buyer that exceeds the information provided in
the Short Proximate Analysis shall be at Buyer’s expense.

Mailing address for sample splits:

Big Stone Plant
P.O. Box 218
48450 144th Street
Big Stone City, SD 57216



7.02   In the event a dispute arises between Buyer and Seller within thirty (30)
days of Seller’s analysis due to a difference between Buyer and Seller’s short
proximate analyses of a sample that exceeds the ASTM interlab repeatability
limits, an independent testing laboratory, mutually agreeable to Buyer and
Seller, will be retained to analyze the third part of such sample. The Party
whose calorific value analysis is closest to the independent analysis shall
prevail and such Party’s calorific value analysis shall govern for the trainload
in question. In such case, the cost of the analysis made by such independent
testing laboratory will be borne by the Party whose calorific value analysis is
furthest from the independent analysis and therefore, not used. In the event
both Parties’ calorific value analyses differ from the independent testing
laboratory’s result by the same amount, the independent testing laboratory’s
result shall govern for the trainload in question and the Parties shall share
equally the cost of the independent testing.

ARTICLE 8. WEIGHING



8.01   Certified commercial scales at Seller’s train loading facility at each
individual mine will determine weights. Scales shall be calibrated and tested as
customary in industry practice

12



--------------------------------------------------------------------------------



 



            with copies of calibration and testing reports provided to Buyer
upon request. If Seller’s scales are not available to determine the valid net
weight of all of the railcars in a unit train but valid weights are obtained for
thirty (30) or more railcars in such train, the arithmetic average of all of the
valid net weights of the thirty or more railcars in such train shall be used as
the net weight for each railcar in such train for which a valid net weight was
not determined by Seller’s scales. If Seller’s scales are inoperative or fail to
determine the valid net weight of at least thirty (30) railcars in a unit train,
the weighted arithmetic average of the net railcar weights of the previous ten
(10) unit trainloads of Coal shipped to Buyer shall be used as the net weight
for each of the unweighed railcars in such train. The calculation of the
weighted arithmetic average net weight for the previous ten (10) unit trainloads
shall exclude all bad-order railcars, which were not loaded, and any trainload
of Coal for which the net weights were estimated on thirty (30) or more
railcars. The Buyer shall be notified electronically immediately after the above
instance occurs.

ARTICLE 9. PRICE AND PRICE ADJUSTMENTS



9.01   For all Coal delivered under this Agreement, Buyer shall pay Seller the
base price as set forth in the Confirmation.   9.02   Seller shall be solely
responsible for all assessments, fees, costs, expenses, and taxes relating to
the mining, production, sale, use, loading and tender of Coal to Buyer or in any
way accruing or levied prior to transfer of title to the Coal to Buyer and
including, without limitation, severance taxes, royalties, ad valorem, black
lung fees, reclamation fees and other costs, charges and liabilities. The base
price includes reimbursement to Seller of all environmental, land restoration
and regulatory costs, including without limitation any reclamation costs
required under applicable federal, state or local law as of the date of the
Transaction. Buyer shall be responsible for any sales and/or use tax unless
Buyer provides Seller an appropriate exemption certificate or similar document.
The base price shall be

13



--------------------------------------------------------------------------------



 



    subject to adjustments for changes in existing laws and regulations
(including changes in levies and rates), or new laws or regulations, or changes
in interpretations thereof enacted and in force during the term of sale set
forth in the Confirmation that change Seller’s costs of producing Coal for
delivery pursuant to any Confirmation. Notwithstanding the above, no price
adjustment will occur under this Section until the cumulative effect of all such
changes equals or exceeds (*) per ton for any calendar year under a Transaction.
Seller shall use commercially reasonable best efforts to inform Buyer of any
such change as soon as Seller becomes aware of such change and its effect on the
base price of Coal hereunder.   9.03   The base price may also include an
adjustment based upon the calorific value, sulfur content or other qualities of
the Coal as the Parties may mutually agree upon and as set forth in the
Confirmation.

ARTICLE 10. INVOICES, PAYMENTS, NETTING, SET OFF, AND CREDIT RATINGS



10.01   Based on Seller’s weights, Seller will invoice Buyer twice a month for
all Coal delivered. Invoices for quality adjustment, as provided in a
Transaction, shall be issued monthly, based on Seller’s analyses. Seller shall
clearly indicate Buyer’s applicable purchase order number on all invoices. Each
invoice shall state for each trainload of Coal: the quantity of Coal delivered,
the Actual Btu and SO2, % Na2O in ash (if set forth in the Confirmation) and the
invoice price and any other required quality adjustment. Invoices shall be
mailed or electronically transmitted, as applicable, to:

Invoices to Otter Tail Power Company, as agent for the Big Stone Plant Owners:
Big Stone Plant
Attn: Fuel Supervisor
P.O. Box 218
48450 144th Street
Big Stone City, SD 57216

Invoices to Kennecott:
Kennecott Coal Sales Company
Attn: Revenue Accounting
Caller Box 3017 (82717-3017)
405 West Boxelder Road, Suite D

14



--------------------------------------------------------------------------------



 



Gillette, WY 82718
ACH/Wires to Kennecott:
Kennecott Energy and Coal
Account (*)
Wells Fargo Bank
41 East 100 South
ACH ABA (*)
Wire ABA (*)

Payment Detail:
To ensure proper allocation of payments to appropriate invoice, e-mail invoice
numbers and amounts to: keccash@kenergy.com or information may be faxed to
(307) 687-6010



10.02   For all invoices, payment will be made within 5 business days of receipt
of that invoice. Amounts shall be paid via electronic means (i.e., ACH or
Federal Reserve wire transfer of funds). The wire transfer of funds shall be
sent to Seller’s bank as indicated on the invoice.   10.03   In the event Buyer
in good faith disputes part or all of an invoice, notice of the disputed
portion, with reasons for dispute, must be given prior to the due date of the
invoice and the undisputed portion shall be paid by the due date. If the
disputed portion is determined to have been properly due and payable, interest
on that portion in dispute and which has not been paid shall accrue from the
date that portion was due and payable. If a disputed portion is paid and is
later determined not to have been properly due and payable, interest will
similarly be refunded from the date payment had been received. Interest shall be
paid at one (1) percentage point over the then current U.S. prime rate as listed
in the Money Rates section of The Wall Street Journal. All invoices will be
final and not subject to further adjustments or correction unless objection to
the accuracy thereof is made prior to the lapse of one (1) year after the
termination of the applicable Transaction.   10.04   If each Party or Party’s
affiliate is required to pay an amount to the other Party in the same invoice
period, then such amounts with respect to each Party may be aggregated and the
Parties may discharge their obligations to pay through netting; in which case,
the Party owing

15



--------------------------------------------------------------------------------



 



    the greater aggregate amount shall pay to the other Party the difference
between the amounts owed.   10.05   Each Party reserves to itself all rights,
setoffs, counterclaims, and other remedies and defenses to the extent not
expressly denied or waived herein which such Party has or may be entitled to
arising from or out of this Agreement. All outstanding Transactions and the
obligations to make payment in connection under this Agreement may be offset
against each other, set off, or recouped therefrom.   10.06   If a Party fails
to pay amounts under this Agreement within 5 business days after receipt of
invoice, unless such amount is the subject of a dispute as provided above, or is
excused by Article 11, in addition to the rights and remedies otherwise provided
in this Agreement, the aggrieved Party shall have the right to suspend
performance under any or all Transactions under this Agreement. If such failure
to pay continues for an additional 5 business days, the aggrieved Party shall
have the right to terminate this Agreement and all Transactions and shall be
entitled to all other rights under this Agreement.   10.07   Should the
creditworthiness or either Party’s ability to perform become unsatisfactory to
the other Party, or if situations develop where either Party could reasonably
conclude that a credit downgrade or protection under bankruptcy code is
imminent, then the failing Party will provide satisfactory security or
assurances.   10.08   If a Party’s or any of its affiliates’ credit falls below
investment grade (BBB- as defined by Standard & Poor’s, Moody’s, or the
equivalent), the failing Party shall provide the non-failing Party with a
mutually agreed upon credit enhancement in the form of, but not limited to,
letters of credit, compressed payment terms or cash on delivery. If the failing
Party does not provide an acceptable credit enhancement within 48 hours of
notice, the non-failing Party shall have the right to suspend shipments and seek
remedies as set forth in this Master

16



--------------------------------------------------------------------------------



 



    Agreement.   10.09   The Parties acknowledge that NorthWestern is currently
in bankruptcy and its credit rating is below investment grade. Unless there is a
material adverse change in NorthWestern’s current financial condition, no credit
enhancement, security, or assurances shall be required. In the event of a
material adverse change in NorthWestern’s current financial condition and
NorthWestern is unable to provide an acceptable credit enhancement as required
in Section 10.08, either MDU and/or Otter Tail shall provide such credit
enhancement, which may, in that event, be an assurance of payment from either
MDU and/or Otter Tail.

ARTICLE 11. FORCE MAJEURE



11.01   The term “Force Majeure” as used herein shall mean an act or event that
is not reasonably within the control and is without the fault of the party
claiming Force Majeure including without limitation, acts of God; acts of the
public enemy; insurrections; terrorism; riots; labor disputes; boycotts; fires;
explosions; floods; breakdowns of or damage to major components or equipment of
Buyer’s generating station, Seller’s mine, or transmission systems or Buyer’s
transportation; embargoes; acts of judicial or military authorities; acts of
governmental authorities; inability to obtain necessary permits, licenses, and
governmental approvals after applying for same with reasonable diligence; or
other causes which prevent the producing, processing, and/or loading of Coal by
Seller, or the receiving, accepting, unloading and/or utilizing of Coal by
Buyer. Force Majeure includes the failure of a Party’s contractor(s) to furnish
labor, services, Coal, materials or equipment in accordance with its contractual
obligations (but solely to the extent such failure is itself due to Force
Majeure).   11.02   If, because of Force Majeure, either Party fails to perform
any of its obligations under this Agreement (other than the obligation of a
Party to pay money), and if such Party shall promptly give to the other Party
written notice of such Force Majeure, then the obligation of

17



--------------------------------------------------------------------------------



 



    the Party giving such notice shall be suspended to the extent made necessary
by such Force Majeure and during its continuance; provided, the Party giving
such notice shall use good faith efforts to eliminate such Force Majeure,
insofar as reasonably possible, with a minimum of delay. Should the situation of
Force Majeure exceed sixty (60) consecutive days, the Party not affected by the
Force Majeure event may, at its option, terminate the Transaction in whole or in
part and neither Party shall have any further obligation to the other Party;
however, each Party shall be obligated to make any payments which had become due
and payable prior to such termination. Any deficiencies in deliveries of Coal
caused by an event of Force Majeure shall not be made up, except by mutual
consent. The affected Party shall provide suitable proof to the other Party to
substantiate any claim made under this Article 11.   11.03   Both Parties agree
significant capital expenditures and settlement of strikes and lockouts shall be
entirely within the discretion of the Party having the difficulty. The above
requirement that any Force Majeure shall be remedied with all reasonable
dispatch shall not require significant capital expenditure or settlement of
strikes and lockouts by acceding to the demands of the opposing Party when such
course is inadvisable in the discretion of the Party having difficulty.   11.04
  The loss of Buyer’s markets or Buyer’s inability to economically use or resell
Coal purchased hereunder, the loss of Seller’s supply or Seller’s ability to
sell Coal to a market at a more advantageous price, the change in the market
price of Coal or price of power, or regulatory or contractual disallowance of
the pass-through of the costs of Coal or other related costs shall not
constitute events of Force Majeure.

ARTICLE 12. RECORDS, AUDITS, ACCESS

18



--------------------------------------------------------------------------------



 



12.01   Seller shall maintain books and records relating to the supply of Coal
under this Agreement and the applicable Transaction for a period of not less
than two (2) years after the end of each calendar year for all Coal tendered
during such calendar year.   12.02   Upon reasonable notice and during normal
business hours, Buyer and/or Buyer’s independent auditors shall have the right
to inspect Seller’s books and records relating to all provisions of this
Agreement which include Coal quality, quantity shipped, and price adjustments or
as may be necessary to satisfy inquiries from governmental or regulatory
agencies, but only to the extent necessary to verify the accuracy of any
statement, charges or computations made pursuant to this Agreement and/or a
Transaction. Seller shall make a reasonable effort to facilitate Buyer’s
inspection of such records in Seller’s possession. Buyer and its auditors, to
the extent permitted by law or regulation, shall treat all such information as
confidential.

ARTICLE 13. DEFAULT, REMEDIES, AND TERMINATION



13.01   The remedies set forth in this Section 13.01 shall cover the
non-defaulting Party’s remedies for the defaulting Party’s failure to perform
prior to any termination for default that may occur.



  a)   As an alternative to the damages provision below, if the Parties mutually
agree in writing, the non-performing Party may schedule deliveries or receipts,
as the case may be, pursuant to such terms as the Parties agree in order to
discharge some or all of the obligation to pay damages. In the absence of such
agreement, the damages provision of this Article shall apply.     b)   Unless
excused by Force Majeure, if Seller fails to deliver the quantity of Coal in
accordance with the applicable Confirmation and this Agreement, Seller shall pay
to Buyer an amount for each ton of Coal of such deficiency equal to (i) the
lowest

19



--------------------------------------------------------------------------------



 



      reasonable market price on an equivalent per mmBtu SO2 adjusted basis at
which Buyer is able, or (ii) at the time of Seller’s breach, would be able to
purchase or otherwise receive comparable supplies of Coal of comparable quality
minus the base price agreed to for the specific Transaction; except that if such
difference is negative, then neither Party shall have any obligation to make any
deficiency payment to the other.     c)   Unless excused by Force Majeure, if
Buyer fails to accept delivery of the quantity of Coal in accordance with the
applicable Confirmation and this Agreement, Buyer shall pay to Seller an amount
for each ton of Coal of such deficiency equal to (i) the base price agreed to
for the specific Transaction minus the highest reasonable market price on an
equivalent per mmBtu SO2 adjusted basis at which Seller is able, or (ii) would
be able, to sell or otherwise dispose of the Coal at the time of Buyer’s breach;
except that if such difference is negative, then neither Party shall have any
obligation to make any deficiency payment to the other.     d)   Buyer and
Seller shall be subject to commercially reasonable good faith obligation to
mitigate any damages hereunder.



13.02   The occurrence of any of the following shall constitute an “Event of
Default”:



  a)   Failure by either Party to pay any amounts due.     b)   Either Party
materially breaches any contractual obligation under this Agreement.     c)  
Either Party (i) makes any general assignment or any general arrangement for the
benefit of creditors, (ii) files a petition or otherwise commences, authorizes
or acquiesces in the commencement of a proceeding or cause of action under any

20



--------------------------------------------------------------------------------



 



      bankruptcy or similar law for the protection of creditors or has such a
petition involuntarily filed against it and such petition is not withdrawn or
dismissed within thirty (30) days after such filing, (iii) otherwise becomes
bankrupt or insolvent (however evidenced), or (iv) is unable to pay its debts as
they fall due.



13.03   In addition to the non-defaulting Party’s remedies under this Article,
in the Event of Default with respect to a specific Transaction, the
non-defaulting Party shall have the same rights with respect to such specific
Transaction as it has under this Agreement in addition to the right to exercise
all other rights and remedies available under applicable law.

ARTICLE 14. NOTICES



14.01   Except as expressly provided otherwise, any notice, election or other
correspondence required or permitted hereunder shall become effective upon
receipt and, except invoices and payments, shall be deemed to have been properly
given or delivered when made in writing and delivered personally to the Party to
whom directed, or when sent by United States certified mail with all necessary
postage prepaid and a return receipt requested, or by a nationally recognized
overnight delivery service with charges fully prepaid and addressed to the Party
at the below-specified address:

Notices to Kennecott:
Kennecott Coal Sales Company
Attn: Contract Administration
Caller Box 3009 (82717-3009)
505 South Gillette Avenue
Gillette, WY 82716
Phone: (307) 687-6019
Fax: (307) 687-6009

Scheduling to Kennecott:
Kennecott Coal Sales Company
Attn: Customer Service Department
Caller Box 3009 (82717-3009)
505 South Gillette Avenue
Gillette, WY 82716
Phone: (307) 685-6110
Fax: (307) 687-6009

21



--------------------------------------------------------------------------------



 



Notices to Buyer:
Otter Tail Power Company
Production Services
P.O. Box 496
215 South Cascade Street
Fergus Falls, MN 56538-0496

Scheduling to Buyer:
Big Stone Plant
Fuel Supervisor
P.O. Box 218
48450 144th Street
Big Stone City, SD 57216



             The addresses may be changed upon written notice in the manner
provided above, and no amendment hereof shall be required for a change of
address under this Article 14.

ARTICLE 15. COOPERATION



15.01   Each Party agrees to take all further action that may be reasonably
necessary to perform and to effectuate the purposes and intent of the Agreement,
the Confirmation, and any particular Transaction.

ARTICLE 16. WARRANTY, LIMITATION ON LIABILITY, DUTY TO MITIGATE &
INDEMNIFICATION



16.01   In no event shall either Party be liable to the other Party for
incidental, consequential or punitive damages however and wherever arising out
of, or in connection with, this Agreement or any Transaction.   16.02   EXCEPT
AS EXPRESSLY WARRANTED HEREIN, IT IS EXPRESSLY AGREED THAT SELLER MAKES NO
WARRANTY EXPRESSED OR IMPLIED AS TO THE QUALITY, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE OF THE COAL TO BE DELIVERED UNDER THIS AGREEMENT OR AS TO
THE RESULTS TO BE OBTAINED FROM THE USE OF SUCH COAL. SELLER SHALL NOT BE LIABLE
FOR

22



--------------------------------------------------------------------------------



 



    ANY INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT
LIMITATION LOSS OF PROFITS OR OVERHEAD, BY VIRTUE OF ITS BREACH OF ANY OF ITS
OBLIGATIONS UNDER THE AGREEMENT. NOTHING IN THIS ARTICLE SHALL BE CONSTRUED AS
LIMITING BUYER’S RIGHT, SUBJECT TO THE TERMS OF THIS AGREEMENT, TO SEEK DIRECT
DAMAGES FOR SELLER’S BREACH OF ANY OF ITS OBLIGATIONS HEREUNDER.   16.03   Each
Party agrees it has a duty to mitigate damages and covenants. Each Party will
use commercially reasonable efforts to minimize any damages it may incur as a
result of the other Party’s performance or non-performance of the Agreement
(except that neither Party shall be required to enter into a replacement
transaction as provided under this Agreement).   16.04   Each Party shall
indemnify, defend, and hold the other Party harmless from and against any and
all Claims arising out of or resulting from the willful acts or negligence of
such Party, its agents, and employees.

ARTICLE 17. LIMITATION ON WAIVER



17.01   No waiver by either Party of any one or more defaults of the other Party
in the performance of this Agreement or any Transaction shall operate or be
construed as a waiver of any future default, or defaults, whether of a like or
different character.

ARTICLE 18. CONFIDENTIALITY



18.01   This Agreement and any Confirmation are deemed confidential. The Parties
shall protect the confidentiality of the terms of this Agreement and neither
this Agreement or any of its terms shall be disclosed to any other person unless
such disclosure is: (i) agreed to in writing by the Parties prior to release,
(ii) required by law, (iii) required by jurisdictional regulation

23



--------------------------------------------------------------------------------



 



             pursuant to the request of any regulatory authorities (including,
without limitation, state utility commissions or boards, the Federal Energy
Regulatory Commission, the U.S. Securities and Exchange Commission and tax
authorities); to attorneys, auditors, consultants or other outside experts of
the parties if said individuals are advised of the confidential nature of the
information and said individuals agree to maintain the confidentiality of the
information; or to generating unit co-owner(s). Where the law requires such
disclosure, notice shall be given to the other Party, and to the extent
possible, such notice shall be given in advance of disclosure.

ARTICLE 19. ENTIRETY, AMENDMENTS



19.01   This Agreement constitutes the entire agreement between the Parties.
This Agreement may not be amended except in a written instrument making
reference hereto signed by the Parties.

ARTICLE 20. SUCCESSORS AND ASSIGNS



20.01   This Agreement shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors and assigns; provided, however,
this Agreement may not be assigned by either Party without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed.

ARTICLE 21. GOVERNING LAWS



21.01   This Agreement shall be governed by and construed in accordance with the
laws in the State of Wyoming.

ARTICLE 22. INTERPRETATION

24



--------------------------------------------------------------------------------



 



22.01   The Parties acknowledge that each Party and its counsel have reviewed
this Agreement and that the rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement.

ARTICLE 23. RESALE AND BUYER’S OBLIGATIONS



23.01   The Parties agree, unless specifically provided otherwise in a specific
Confirmation, Buyer may resell the Coal purchased under a particular Transaction
to another party (“Buyer’s Customer”). The Parties agree that Buyer’s Customer
may perform some of Buyer’s obligations; nevertheless, Buyer shall remain liable
for all of Buyer’s obligations hereunder and Buyer shall indemnify and hold
Seller harmless from and against any and all Claims made by Buyer’s Customer
against Seller. In addition, Buyer agrees to the following:



  a)   Buyer shall inform Seller at least twenty-four (24) hours in advance of
arrival of each unit train at the mine of the identification number of the unit
train, identification of Buyer’s Customer, and destination of such unit trains.
    b)   The loading of such unit train shall be in accordance with the loading
provisions set forth herein unless Buyer notifies Seller in advance of different
loading provisions and such different loading provisions are in general
accordance with general operating parameters in the mine’s region, and do not,
in Seller’s reasonable opinion, impose an undue operating or economic burden on
Seller.

25



--------------------------------------------------------------------------------



 



  c)   All information to be supplied by Seller to Buyer under this Agreement
including but not limited to analysis, weights, train manifest and invoicing
information shall be supplied to Buyer and Buyer shall be responsible for
transmitting such information to Buyer’s Customer. Buyer is specifically
released from its confidentiality obligations (Article 18) with respect to
quality and weighing information provided by Buyer to Buyer’s Customer.     d)  
If Buyer claims a Force Majeure event at or associated with Buyer’s generating
station, such claim shall not apply to Coal taken under this Agreement and sold
by Buyer to Buyer’s Customer. Force Majeure events occurring at or associated
with generating stations or other facility to which Buyer has resold Coal, shall
not affect the tonnage obligation of the Buyer under this Agreement. (Paragraph
worded differently.)

ARTICLE 24. SURVIVAL



24.01   The provisions of Articles 12 through 22 and Article 24 shall survive
the termination of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement by their
respective, duly authorized representatives effective as of the date first
written above.

     
Kennecott Coal Sales Company
  Otter Tail Power Company, a division

  of Otter Tail Corporation
 
   
By: /s/ Kelly A. Cosgrove
  By: /s/ Ward Uggerud

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Kelly A. Cosgrove
   
Vice President, Marketing & Sales
  Title: Sr. Vice President, Supply
 
   
Date: 6/1/04
  Date: June 22, 2004

26



--------------------------------------------------------------------------------



 



            NorthWestern Corporation, doing
business as NorthWestern Energy
      By:   /s/ Michael J. Hanson       Title: Chief Operating Officer     
Date: July 14, 2004    

            Montana-Dakota Utilities Co., a
division of MDU Resources Inc.
      By:   /s/ Andrea Stomberg       Title: V.P. Electric Supply     
Date: June 29, 2004  

27



--------------------------------------------------------------------------------



 



         

EXHIBIT A

THRALL CAR MANUFACTURING COMPANY
CHICAGO HEIGHTS, ILLINOIS 60411
SPECIFICATION GT-4530-95-0946
121-TON, 4,530 CUBIC FOOT,
MAXGON, ALLUMINUM GONDOLA CAR
OTTER TAIL POWER COMPANY
November 13, 1995 (Revised September 11, 1996)

GENERAL DIMENSIONS

     
LENGTH BETWEEN PULLING FACE OF COUPLERS
  53’ – 1”
LENGTH OVER STRIKERS
  50’ – 5-1/2”
TRUCK CENTERS
  40’ – 6”
INSIDE LENGTH
  47” – 9”
TUB LENGTH
  28’ – 0-1/4”
INSIDE WIDTH
  9’ – 10-7/16”
EXTREME WIDTH
  10’ – 8”
HEIGHT RAIL TO BOTTOM OF TUBS
  1’ – 1-3/4”
CENTERLINE OF COUPLERS (NOM.) W/2”
  CENTER PLATE ENGAGEMENT
  2’ – 10-3/4”
HEIGHT RAIL TO TOP OF TOP CHORD
  12’ – 8-1/2”
EXTREME HEIGHT
  12’ – 9-3/8”
NOTE: LONGITUDINAL BODY DIMENSIONS CARRY A TOLERANCE OF ± 1/2”
   
          LATERAL BODY DIMENSIONS CARRY A TOLERANCE OF +0, -1/2”
   
AAR CLEARANCE DIAGRAM
  PLATE “B”
ESTIMATED LIGHT WEIGHT
  43,000 LBS.
CUBIC CAPACITY (NOMINAL, LEVEL FULL)
  4,530 CU. FT.
CUBIC CAPACITY (10” AVG. HEAP)
  4,923 CU. FT.
GROSS RAIL LOAD
  286,000 LBS.
     CURVE DATA
   
HORIZONTAL –COUPLED TO LIKE CAR
  174’ RADIUS
HORIZONTAL – COUPLED TO BASE CAR
  158’ RADIUS
HORIZONTAL - UNCOUPLED
  150’ RADIUS
VERTICAL – UNCOUPLED
  300’ RADIUS

(*) Confidential information has been omitted and filed separately with the
Commission pursuant to Rule 24b-2.

28